51 F.3d 277
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Edward JIRAK, Appellant,v.JOHN HANCOCK MUTUAL LIFE INSURANCE CO.;  Isadore Meyer;Roger D. Johnson, Appellee.
No. 94-3735
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 3, 1995Filed:  Apr. 7, 1995

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Edward Jirak filed a complaint alleging fraud and violations of the Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C. Secs. 1961-68.  The district court1 gave Jirak an opportunity to file an amended complaint in compliance with Federal Rules of Civil Procedure 8(e) and 9(b).  When Jirak failed to amend, the court dismissed the action.  We do not believe the district court abused its discretion, as Jirak's complaint was largely incomprehensible and void of factual support.  See Murr Plumbing, Inc. v. Scherer Bros. Fin.  Servs.  Co., No. 94-2363, slip op. at 6 (8th Cir.  Feb. 28, 1995) (dismissal appropriate where plaintiff failed to allege elements of fraud with required particularity);  Mangan v. Weinberger, 848 F.2d 909, 911 (8th Cir. 1988) ("complaint which fails to comply with Rule 8 may be dismissed ... after allowing time to file an amended complaint"), cert. denied, 488 U.S. 1013 (1989);  Koll v. Wayzata State Bank, 397 F.2d 124, 125 (8th Cir. 1968) (complaint could have been dismissed for failure to comply with Rule 8(e)(1) in that it was " 'confusing, ambiguous, redundant, vague' and a completely unintelligible statement of argumentative fact" (citations omitted)).


2
Accordingly, we affirm.



1
 The Honorable Michael J. Melloy, Chief Judge, United States District Court for the Northern District of Iowa